Per Curiam.
The findings of fact on which the judgment was rendered in this action were supported by the evidence at the trial.
An examination of the complaint in this action and of the complaint in the action instituted by the plaintiff against the defendant in the municipal court of High Point, discloses that the causes of action alleged in said complaints are substantially the same. The evidence at the trial of said actions is likewise substantially the same. There was no error in the findings of fact.
The judgment dismissing the action is supported by the findings of fact and is affirmed on the authority of Hampton v. Spinning Co., 198 N. C., 235, 151 S. E., 266; Brown v. Johnson, 207 N. C., 807, 178 S. E., 570; Batson v. Laundry Co., 209 N. C., 223, 183 S. E., 413.
Affirmed.